DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/108351, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/108351 does not disclose “extend the estimation range.”
Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman,
11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.
Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d
438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.
See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the
first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance

The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which
the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or
PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely
online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
processed and approved immediately upon submission. For more information about eTerminal
Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being
unpatentable over the claims shown in the table below of U.S. Patent No.’s 9,942,026 and 10,505,706.
Although the claims at issue are not identical, they are not patentable distinct from each other because the claims are substantially the same as the patented cases; however, the independent claims of the instant application is a combination of the patented independent claims and a patented dependent claim.  Similarly, the instant application’s dependent claims are substantially the same as portions of the patented independent claims or patented dependent claims.
IA
U.S. Patent No. 9,942,026
U.S. Patent No. 10,505,706
Claim(s) 26, 34, 42
Claim(s) 1, 7, 13 + Claim(s) 3, 9, 14
Claim(s) 1, 7, 13 + Claim(s) 3, 9, 14
Claim(s) 27, 35
Claim(s) 2, 8
Claim(s) 2, 8
Claim(s) 28, 36, 43
Claim(s) 1, 7, 13
Claim(s) 1, 7, 13

Claim(s) 1, 7, 13

Claim(s) 30, 38, 45

Claim(s) 1, 7, 13
Claim(s) 31, 39
Claim(s) 4, 10, 15
Claim(s) 4, 10, 15
Claim(s) 32, 40
Claim(s) 5, 11, 16 
Claim(s) 5, 11, 16 
Claim(s) 33, 41
Claim(s) 6, 12, 16 
Claim(s) 6, 12, 16 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 26-27, 31-35, and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary et al. (US 2013/0216005 A1 – hereinafter “Chaudhary”) in view of Lai (US 2014/0179254 A1 – hereinafter “Lai”) in view of NPL (NB M2M - Overview of the Physical Layer Design – hereinafter “NPL”).
Claim 26:
A method in a node (¶1 discloses the telecommunication field; where, ¶34 discloses a
computer system), comprising: 
receiving a signal (¶38 discloses receiving a O-QPSK modulated signal); 
obtaining a first oversampled received signal by sampling the received signal according to a symbol rate (FIG. 1, 110 and ¶’s 38-39 discloses capturing samples of said O-QPSK modulated signal; where, FIG. 1, 120 and ¶41 discloses the samples are oversampled; where, nOS is the
oversampling ratio); 
estimating a first frequency offset based on the first oversampled received signal (¶44 discloses estimating the carrier phase offset), the first frequency offset estimated using an (¶45 points to U.S. patent application 12/694,388 (Ahmed et al. US 20110182387 A1 ¶’s
59-61 discloses estimating for the frequency offset ω0) as being incorporated by reference as
teaching the ABY method which calculates the frequency offset; where, FIG. 1, 120 and ¶41
discloses the sample rate is an integer multiple of the symbol rate); 
obtaining a second oversampled received signal by sampling the received signal according to N times the symbol rate, wherein N is greater than 1 (FIG. 1, 134 and ¶46 discloses a second
modified block of samples; where, ¶41 discloses the oversampling ratio (nOS) is greater than
1); 

(FIG. 1, 136 and ¶46 discloses a second modified block of
samples).
Chaudhary disclose all of the subject matter as described above except for specifically
teaching “an estimation range limited to one of a bandwidth of the received signal or the symbol rate of the received signal” and “correcting the first frequency offset by using the second oversampled received signal to extend the estimation range outside of the signal bandwidth of the received signal or the symbol rate of the received signal.” However, Lai in the same field of endeavor teaches estimation range limited to one of a bandwidth of the received signal or the symbol rate of the received signal (FIG. 1 and ¶18 discloses taking into account the symbol rate that corresponds to a roll-off effect and the and a possible carrier frequency offset magnitude when designing the first filtering parameter, so as to appropriately set a filtering bandwidth of the filter 130 to a greater range). Lai also discloses correcting the first (¶18 discloses setting a greater range; where, ¶20 discloses setting a second filtering bandwidth based on the symbol rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention could have combined the elements taught by Lai to
modify the system and method of Chaudhary as claimed to improve compensation for carrier offset (Lai ¶7).
Chaudhary disclose all of the subject matter as described above except for specifically teaching “estimating a true frequency offset based on the first frequency offset estimate and the second oversampled received signal.”  However, NPL in the same field of endeavor teaches estimating a true frequency offset based on the first frequency offset estimate (FIG. 10 and p. 8 discloses the primary synchronization signal (PSS) is used for an initial carrier frequency offset that contributes to the secondary synchronization signal (SSS) is used for carrier frequency offset estimation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements taught by NPL to modify the system and method of Chaudhary as claimed to improve synchronization of multiple devices in machine to machine (M2M) communication. Each element merely performs the same function as it does separately in the combination of Chaudhary, Lai, and NPL. These conclusions of obviousness are supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2143.
Claim 27 and 35:
The combination of Chaudhary, Lai, and NPL discloses the method of claim 26, wherein the node comprises one of a wireless device or a network node (Chaudhary ¶40 discloses a wireless channel; where, ¶34 discloses a computer system can be a hand-held device).

Claims 28, 36, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Chaudhary, Lai, and NPL as applied to claims 20, 34, and 42, and further in view of
Fulghum (US 6728326 B1 – hereinafter “Fulghum”).
Claims 28, 36, and 43:
The combination of Chaudhary, Lai, and NPL discloses the method of claim 26, further comprising: (Chaudhary ¶44 discloses estimate of a carrier phase offset).
Chaudhary, Lai, and NPL disclose all of the subject matter as described above except for
specifically teaching “determining a set of candidate aliased frequency offsets.” However, Fulghum in the same field of endeavor teaches a set of possible aliased frequency offsets corresponding to the estimated first frequency offset (Claim 5 discloses a set of possible alias frequencies of said offset frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention could have combined the elements taught by
Fulghum to modify the system and method of Chaudhary to reduce the complexity of the
initial synchronization in mobile terminals (Fulghum Abstract). Each element of Chaudhary, Lai,

elements according to known methods to yield predictable results. MPEP 2143.
Claim 31 and 39:
The combination of Chaudhary, Lai, and NPL discloses the method of claim 26, further comprising estimating a time offset (Chaudhary ¶47 discloses estimating a timing offset) before estimating the first frequency offset as part of a cell search procedure (NPL p. 1 discloses cell ID identification).
Claim 32 and 40:
The combination of Chaudhary, Lai, and NPL discloses the method of claim 26, further comprising using the determined true frequency offset to correct the received signal to enable reception of subsequent information (Chaudhary ¶62 discloses succeeding iterations).
Claim 33 and 41:
The combination of Chaudhary, Lai, and NPL discloses the method of claim 32, wherein the subsequent information comprises one or more of: a cell identity; a frame number; broadcast information; and a data transmission (NPL p. 1 discloses cell ID identification).

Allowable Subject Matter
Claims 29-30, 37-38, and 44-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Ross Varndell/Primary Examiner, Art Unit 2666